Case: 20-50903     Document: 00515920305         Page: 1     Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2021
                                  No. 20-50903
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cedric Jamal Canady,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-52-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Cedric Jamal Canady pleaded guilty to possession of a firearm by a
   convicted felon. The firearm named in the indictment was a Smith &
   Wesson, .40 caliber semi-automatic handgun.         Canady objected to the
   presentence report’s inclusion of a Ruger .22 caliber rifle in the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50903      Document: 00515920305           Page: 2    Date Filed: 06/30/2021




                                     No. 20-50903


   conduct for his offense. The district court overruled this objection and
   sentenced Canady to 87 months in prison. Canady now appeals his sentence.
   In reviewing sentencing challenges, we employ a bifurcated process; we first
   examine whether the district court committed any significant procedural
   error. Gall v. United States, 552 U.S. 38, 51 (2007). If not, we then consider
   the substantive reasonableness of the sentence under an abuse of discretion
   standard. Id.
          Canady first argues that the sentencing facts must have been proven
   by clear and convincing evidence. Inclusion of the Ruger rifle resulted in a
   guidelines imprisonment range of 70 to 87 months, rather than 37 to 46
   months. This increase is not sufficiently dramatic to warrant a higher burden
   of proof in the light of United States v. Simpson, 741 F.3d 539, 558-59 (5th Cir.
   2014), United States v. Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994), and United
   States v. Mergerson, 4 F.3d 337, 343 (5th Cir. 1993). Canady has not shown
   that the district court erred procedurally.
          With respect to Canady’s argument that the sentence imposed was
   substantively unreasonable, the sentence was within the applicable guidelines
   range and is presumptively reasonable. See United States v. Tuma, 738 F.3d
   681, 695 (5th Cir. 2013). To rebut the presumption of reasonableness,
   Canady must show that his sentence fails to take into account a factor that
   should receive significant weight, gives significant weight to an irrelevant or
   improper factor, or represents a clear error of judgment in balancing the
   sentencing factors. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
   Canady has failed to make this showing. Canady’s disagreement with the
   sentence selected by the district court is insufficient to justify reversal.
   United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          AFFIRMED.




                                          2